



EXHIBIT 10.32


TIFFANY & CO.
200 FIFTH AVENUE
NEW YORK, NEW YORK 10010
212-755-8000




VICTORIA BERGER-GROSS
SENIOR VICE PRESIDENT
GLOBAL HUMAN RESOURCES


June 15, 2015


Mr. Philippe Galtie


37 rue de Faubourg
Poissonniere
75009 Paris
France




Dear Mr. Galtie,


We are pleased to extend you an offer to join Tiffany and Company, a New York
corporation ("Tiffany" or the "Company") and to confirm the terms of your
employment in this letter. Tiffany is a wholly-owned subsidiary of Tiffany &
Co., a Delaware corporation (NYSE: TIF) ("Parent"). If you accept this offer,
subject to its terms, you will be employed by Tiffany and you will be an
executive officer of both Tiffany and Parent. You should assume that all
compensation discussed below, including equity compensation, is subject to
withholding for state and federal taxes and for other deductions pursuant to our
benefit plans.
Title and Department:
Senior Vice President - International
 
 
Current Reporting:
Frederic Cumenal
 
 
Commencement Date:
as soon as possible, but no later than August 17, 2015. If you fail to commence
employment by that date, due to failure to obtain necessary work authorization
for the U.S., we may employ you through one of our French affiliates, provided
that any service thereunder shall comply with applicable law. If you fail to
commence employment by that date for any other reason, this offer shall be
deemed of no force or effect.  The Company and Executive agree and acknowledge
that the Commencement Date is wholly contingent upon the following: Executive's
satisfactory completion of background checks required of all new hires of the
Company and Executive's cooperation with the Company to obtain a visa allowing
Executive to work in the U.S.. The term "Commencement Date" refers to the date
you actually begin employment with Tiffany, on or before August 17, 2015.





--------------------------------------------------------------------------------





Salary:
Annual gross salary of $500,000.
 
 
Annual Incentive Award:
You will be eligible to receive a short-term cash incentive award, on an annual
basis subject to the achievement of applicable performance metrics. Your target
short-term cash incentive award will be 50% of your gross annual salary.
Performance goals are determined by the Compensation Committee of the Parent's
Board of Directors ("the Committee"). Short-term incentive awards, if made, are
paid in April of the fiscal year following the fiscal year to which the bonus
relates. The guidelines for payment of annual incentive awards may be changed at
the discretion of the Committee. For certain years, you may be required to
execute a written agreement in a form approved by the Committee (see Exhibit A
for the Fiscal 2015 Incentive Award Agreement, for your reference)


Your eligibility for a short-term cash incentive award in respect of Fiscal 2015
will be prorated for your actual period of service during the fiscal year.
 
 
Long Term Incentive Award:
Under its current practice, the Committee grants long term incentives in the
form of equity awards to continuing members of senior management at the
regularly scheduled meeting of the Parent's Board of Directors held in January
of each year. Under our current practice, the total grant date value of each
year's grant of long term incentive equity awards is based on a percentage of
salary. 150% of base salary has been established as the long-term incentive
target for you. The Committee has historically awarded long-term incentive
awards in two components: (i) performance­ based restricted stock units that
vest, if at all, after a three-year performance period; and (ii) stock options
which vest over four years at a rate of 25% per year on the respective first,
second, third, and fourth anniversaries of the grant date. The ratio of grant
date value between options and performance-based restricted stock units has
historically been 50/50.


The Committee retains discretion to make changes to all long term incentive
award programs at any time.
 
 
For Fiscal 2015, the Committee will grant long term equity incentives to you as
follows:
 
 
Special Sign-On Time Vested Stock Option Award:
At the first regularly scheduled meeting of the Committee to occur after the
Commencement Date, management will recommend to the Committee and the Committee
is expected to grant to you, as a one­ time sign-on incentive, a stock option
award to purchase shares of the common stock of Parent ("Common Stock"). The
per-share value of the shares of Common Stock subject to the stock option





2

--------------------------------------------------------------------------------





 
award shall be determined by the Black-Scholes pricing model; on this basis the
total grant date value of the shares of Common Stock underlying the stock option
award shall be equal to $375,000. The "strike price" (option exercise price)
will be the grant date Market Price. The stock options will be scheduled to
mature in equal installments (25% each) on the first, second, third and fourth
anniversary of the grant date. "grant date Market Price" means a per share value
of the Common Stock determined by the Corporate Secretary of Parent as the
higher of (i) the simple arithmetic mean of the high and low sale price of such
stock on the New York Stock Exchange on the grant date or (ii) the closing price
on such Exchange on the grant date.
 
 
Special Sign-on Time-Vested Restricted Stock Unit Grant:
At the first regularly scheduled meeting of the Committee to occur after the
Commencement Date, management will recommend to the Committee and the Committee
is expected to grant you, as a one-time sign-on award, restricted stock units
(the "Units") which will convert on maturity on a one-to-one basis into shares
of Common Stock. The Units shall have an aggregate value of $375,000, based on
the grant date Market Price. The Units will be scheduled to mature in equal
installments (25% each) on the first, second, third and fourth anniversary of
the grant date.
 
 
Severance Benefits:
Please see Exhibit B for a copy of the retention agreement applicable to
executive officers of Parent in the event of a change in control.


Severance benefits will also be payable to you, absent a Change in Control,
during the two year period ending on the second anniversary of the Commencement
Date (the "Initial Two-Year Term"), as follows. During the Initial Two-Year
Term, a lump sum severance benefit will be payable to you if (i) you are
involuntarily terminated without Cause, or you resign for Good Reason (see
Exhibit B for applicable "Cause" and "Good Reason" definitions), (ii) a Change
in Control has not occurred prior to the effective date of such termination, and
(iii) you sign, return and do not revoke a release of claims in a form provided
by the Company. The lump­ sum severance benefit will equal the sum of the
following, paid as soon as practicable, but in no event later than the 60th day
following the effective date of termination:


(a) one year of annual salary; plus


(b) the actual short-term incentive award for the last completed fiscal year
prior to termination, as determined by the Committee, if such short-term
incentive award remains unpaid; plus





3

--------------------------------------------------------------------------------





 
(c) a pro-rata portion of the short-term incentive award for the current fiscal
year that remains uncompleted as of the effective date of termination,
calculated by reference to what would have been otherwise awarded to you had the
Company exercised its discretion to pay the full target short-term incentive
award (50% of base salary) in respect of that fiscal year.


Following the completion of the Initial Two-Year Term, the Company will have no
obligation to provide severance benefits to you in connection with your
termination of employment beyond those benefits provided for by Company policies
and guidelines applicable to like-titled officers, other than in connection with
a Change in Control as provided in Exhibit B.
 
 
Share Ownership Policy:
As an executive officer of Parent you will be subject to the Share Ownership
Policy adopted by the Board and attached as Exhibit C.
 
 
Non-Competition/ Confidentiality:
As an executive officer you will be required to sign and comply with the
Non-Competition and Confidentiality Covenants attached as Exhibit D.
 
 
Conditions:
This offer is also contingent on your successful completion of a Conflict of
Interest questionnaire (attached as Exhibit E) and your written representation
that you are not contractually obligated to any other employer, or subject to
any covenants against competition or similar covenants that would affect the
performance of your employment with Tiffany. These conditions must be met on or
before [August 17, 2015], or this offer will be null and void.  Notwithstanding
anything to the contrary in this agreement, this offer is contingent upon you
obtaining proper work authorization in the U.S. within eighteen months of the
Commencement Date. If the U.S. government denies work authorization for any
reason then this offer will be null and void.
 
 
Employment-at-will:
Your employment is "At Will." At Will employment means that you can quit at any
time, with or without notice. At Will employment means that Tiffany can end your
employment at any time, with or without notice, for any legal reason or for no
reason.
 
 
Clawback Policy:
As an executive officer of Parent, performance-based compensation awarded to you
will be subject to the Policy for Recovery of Incentive-based Compensation
Erroneously Awarded to Executive Officers attached as Exhibit F, as well as any
other future clawback policies adopted by the Board.
 
 
Relocation:
Relocation benefits will be provided to you as described on Exhibit G for your
relocation from Paris, France to the New York







4

--------------------------------------------------------------------------------





 
Metropolitan area. Relocation assistance items which are taxable will be
grossed-up for tax purposes.
 
 
Benefits:
We offer a broad range of benefits and amenities for you and your eligible
dependents, including domestic partners. All such benefits are subject to the
terms of the benefit plans and are available to employees generally. Health
benefits include medical, dental, vision care and prescription drug. Retirement
benefits include, subject to eligibility, a 401(k) plan with an employer match,
a defined contribution retirement benefit and a defined contribution excess
benefit (for earnings above statutory limits if applicable).


In addition to those programs, subject to eligibility, you may be eligible to
participate in a deferred compensation plan which provides tax deferred savings
for additional retirement income or for planning for future expenses (e.g.
dependent college tuition).


We also offer sick days (for your care and that of your family members) and
short- and long- term disability including executive long-term disability.
Survivor protection benefits include accidental death & dismemberment insurance
and business travel accident insurance. Group Supplemental Term Life Insurance,
such as is offered to regular full time employees, may be purchased at your own
expense. Health and dependent care spending accounts, long term care, adoption
assistance, medical, family and bereavement leave, transportation assistance,
education assistance, employee assistance program, health and fitness program
reimbursement, milestone and service recognition programs, employee giving
program and a generous employee discount are also offered. You will be eligible
to participate in these various benefit programs subject to the terms by which
all such benefits are provided to Tiffany's regular full time employees and this
letter will not afford you additional rights.


If you commence employment with the Company outside of the U.S., you shall be
entitled to participate in benefit plans offered to similarly situated
executives in such region, until you relocate to the U.S..


In order to maintain and to further constitute your rights to pension benefits
under the French social security and complementary pension schemes, you shall be
affiliated during the period of your employment to the following French
institutions:


(i) for the social security pension: Caisse des français de l'étranger (CFE),
located at BP 100-77950 Rubelles - France; and





5

--------------------------------------------------------------------------------





 
(ii) for the complementary pension: CRE-IRCAFEX, located at 7, rue de Magdebourg
- 75116 Paris - France.]


The Company agrees to make, on your behalf, contributions to these French
institutions based on your Base Salary, capped at the maximum amount taken into
account by the CRE-IRCAFEX to calculate the contributions. Such Payments shall
be taxable to the Executive.
 
 
Vacation Days:
You will be eligible for five workweeks of vacation per fiscal year (February 1
to January 31) and the paid holidays standard to the U.S. or France if located
there during your visa transition period. You will accrue one twelfth of your
annual vacation at the end of each completed month of service (i.e., 1.66 days
per month). If you wish to take vacation in excess of the amount you have earned
so far in the year, after six months of service, the time can be taken and then
offset by future accruals. You will be eligible for two weeks of vacation during
your first six months of employment during fiscal year 2015. All vacation
requests are subject to management approval as outlined in the vacation policy
or by departmental procedures.
 
 
Personal Days:
You will be eligible for two personal days per fiscal year. In your first year
of employment, you will be entitled to one personal day (not applicable while
located in France during a visa transition period).
 
 
Life Insurance :
The Company currently provides life insurance benefits to its
executive officers as follows:


- executive officers own whole life policies on their own lives;
- the death benefit is three times annual base salary and target short-term
incentive award;
- the Company pays the premium on such policies in an amount sufficient to
accumulate cash value;
- premiums are calculated to accumulate a target cash value at age 65;
- the target cash value will allow the policy to remain in force after age 65
without payment of further premiums with a death benefit equivalent to twice the
executive officer's ending annual base salary and target short-term incentive or
bonus amount; and
- the amount of the premiums paid by the Company is taxable





6

--------------------------------------------------------------------------------





 
income to the executive officer.











This letter sets forth our entire offer, superseding all prior oral and written
offers.


Philippe, we are delighted that you have decided to join Tiffany and look
forward to welcoming you soon.


Sincerely,


/s/ Victoria Berger-Gross
 
 
 
Victoria Berger-Gross
Senior Vice President
Global Human Resources
 
Cc: Frederic Cumenal, CEO
/s/ Philippe Galtie
June 19, 2015
 
 







7